DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4,9-12,17,19-30 of U.S. Application No. 16/679,614 Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-4,9-12,17,19-30 of U.S. Application No. 16/679,614 contain(s) every element of claims 1-30 of the instant application and as such anticipate(s) claim(s) 1-30 of the instant application.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 14-17, and 19-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US Application 2018/0007625, hereinafter Yu).
Regarding claims, 1, 21, 29, and 30, Yu discloses a method of wireless communication (figs. 2, 3, 4, 5) performed by a transmitter node (500), comprising: 
a memory (506); a communication device (502A, 502B); and at least one processor (504) coupled to the memory and configured to:  
detecting an overlap between an allocation of a first set of resources of a wireless communication link for transmission of a lower priority channel and an allocation of a second set of resources of the wireless communication link for transmission of a higher priority channel ([0004]- [0010], [0039]- [0062], which recites a conflict or overlap between resource identified by scheduling grant based on the priority and the quality of the communication link);
 removing a subset of resources from the allocation of the first set of resources to generate a removed subset of resources of the first set of resources and a remaining subset of resources of the first set of resources([0004]- [0010], [0039]-[0062], which recites a conflict or overlap between resource identified by scheduling grant based on the priority and the quality of the communication link and the rejection of the scheduling grant is considered the removing of a subset of resources as claimed by the instant application); and 
transmitting, to a receiver node, the lower priority channel on the remaining subset of resources, wherein the higher priority channel is transmitted on at least a portion of the removed subset of resources ([0004]- [0010], [0039]- [0062], which recites allocation of new resources to replace the rejected resources according the priority of the communication link), 
wherein at least one of the higher priority channel and the lower priority channel is a positioning reference signal ([0004]- [0010], [0039]-[0062], which recites a DMRS signals as the priority channel).  
Regarding claims 2, 22, Yu discloses the method of claim 1, wherein the higher priority channel has a higher priority than the lower priority channel based on the higher priority channel being transmitted aperiodically and the lower priority channel being transmitted periodically or semi- persistently ([0106]- [0107], [0124]- [0125], [0138]).  
Regarding claims 3, 23, Yu discloses the method of claim 1, wherein the higher priority channel is transmitted at a first periodicity and the lower priority channel is transmitted at a second periodicity, and wherein the higher priority channel has a higher priority than the lower priority channel based on the first periodicity being lower than the second periodicity ([0106]- [0107], [0124]- [0125], [0138]).    
Regarding claims 4, 23, Yu discloses the method of claim 1, wherein the higher priority channel is transmitted at a first periodicity and the lower priority channel is transmitted at a second periodicity, and wherein the higher priority channel has a higher priority than the lower priority channel based on the first periodicity being higher than the second periodicity ([0106]- [0107], [0124]- [0125], [0138]).   
Regarding claims 5, 24, Yu discloses the method of claim 1, wherein the higher priority channel has a higher priority than the lower priority channel based on the higher priority channel being an uplink signal and the lower priority channel being a downlink signal ([0106]- [0107], [0124]- [0125], [0138]).   
Regarding claims 6, 25, Yu discloses the method of claim 1, wherein the higher priority channel has a higher priority than the lower priority channel based on the higher priority channel being a downlink signal and the lower priority channel being an uplink signal ([0106]- [0107], [0124]- [0125], [0138]).    
Regarding claims 7, 26, Yu discloses the method of claim 1, wherein the higher priority channel has a higher priority than the lower priority channel based on the higher priority channel being a unicast signal and the lower priority channel being a broadcast or multicast signal ([0106]-[0107],[0124]-[0125], [0138]).    
Regarding claims 8, 26, Yu discloses the method of claim 1, wherein the higher priority channel has a higher priority than the lower priority channel based on the higher priority channel being a broadcast or multicast signal and the lower priority channel being a unicast signal ([0106]- [0107], [0124]- [0125], [0138]).  
Regarding claim 13, Yu discloses the method of claim 1, wherein the receiver node comprises a user equipment (UE) and the transmitter node comprises a cell of a base station serving the UE ([0004]- [0010], [0039]- [0062]).  
Regarding claim 14, Yu discloses the method of claim 13, wherein the higher priority channel is transmitted on the at least the portion of the removed subset of resources of the first set of resources by a neighboring cell of the cell of the base station serving the UE ([0004]- [0010], [0039]-[0062]).    
Regarding claim 15, Yu discloses the method of claim 13, wherein: the lower priority channel comprises a physical downlink control channel (PDCCH), a physical downlink shared channel (PDSCH), a synchronization signal block (SSB), a channel state information reference signal (CSI-RS), a positioning reference signal (PRS), a tracking reference signal (TRS), a demodulation reference signal (DMRS), or a phase tracking reference signal (PTRS), and the higher priority channel comprises a PDCCH, a PDSCH, an SSB, a CSI-RS, a PRS, a TRS, a DMRS, or a PTRS, or the higher priority channel comprises a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), a sounding reference signal (SRS), an uplink PRS, an uplink DMRS, or an uplink PTRS([0004]- [0010], [0039]-[0062]).   
Regarding claim 16, Yu discloses the method of claim 1, wherein the transmitter node comprises a UE and the receiver node comprises a cell of a base station ([0004] - [0010], [0039]- [0062]).    
Regarding claim 17, Yu discloses the method of claim 16, further comprising: receiving an allocation of the first set of resources of the wireless communication link for transmission of the lower priority channel to the receiver node ([0004]- [0010], [0039]- [0062]).  
Regarding claims 19, 27, Yu discloses the method of claim 1, wherein the first set of resources comprises a first set of orthogonal frequency division multiplexing (OFDM) symbols, a first set of slots, a first set of resource elements, a first set of resource blocks, or any combination thereof of one or more radio frames and the second set of resources comprises a second set of OFDM symbols, a second set of slots, a second set of resource elements, a second set of resource blocks, or any combination thereof of the one or more radio frames([0022]-[0030]).
Regarding claims 20, 28, Yu discloses the method of claim 1, wherein the overlapping between the first set of resources and the second set of resources comprises an overlap in time and frequency resources or an overlap in time resources only([0004] - [0010], [0039]-[0062]).    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/           Primary Examiner, Art Unit 2461